Citation Nr: 1601797	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran's appeal also included the issue of service connection for chronic dermatitis.  This benefit was granted by the RO in January 2013.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In November 2015, the Veteran testified at a Central Office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation for chronic dermatitis, and bilateral hearing loss, as well as the issue as whether or not new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hip disabilities have been raised by statements made by the Veteran at his November 2015 Central Office Hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  The Veteran had active service from February 1981 to February 1984.

2.  The Veteran's active military service did not include war time service as defined by law.

CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to nonservice-connected pension are not met, the claim for that benefit is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6  (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In connection with the nonservice-connected pension claim decided herein, the Veteran was notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Nonservice-Connected Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Under the provisions of 38 C.F.R. § 3.2(e) the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  The Persian Gulf War period begins August 2, 1990 through the present.  38 C.F.R. § 3.2(i). 

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is not disputed that the Veteran's sole period of active duty is from February 1981 to February 1984.  This is shown by the Veteran's personnel evidence, and by the Veteran's statements at his Central Office Hearing.  At the Central Office Hearing the Veteran also conceded that his service was not during a period of war.  As the Vietnam War Era ended in 1975 and the Persian Gulf War Era did not begin until August 2, 1990, the Veteran does not have any active service during a war time period. 

Thus, as no part of the Veteran's service was during a period of war, the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


